Title: To Thomas Jefferson from William Lee, 23 September 1805
From: Lee, William
To: Jefferson, Thomas


                  The article under the Prussian head in the enclosed Argus will be found to merit the attention of the President. It is translated from the Moniteur and is no doubt intended as an answer to the note of the Russian Embassador Monsr. Novoritzoff to the Prussian Secretary of State which has of late appeared in some of the German prints.— 
                  With great respect
                  
                     W: L
                  
               